Title: Virginia Delegates to Benjamin Harrison, [ca. 20] August 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia [ca. 20] Augt. 1782
We have been duely hond. with your Excellys of the 8th Inst. Since our last such a dearth of Intelligence has prevaild that not one Circumstance worth relating has reachd this place or Congress from Europe or elsewhere. We have only to Inform your Excellency that among the Prisoners arrived at this Place from Mill & Fortune Prisons in England (from whence all the American Marine Prisoners have been sent to America) were about forty belonging to our state who have applied to us for relief [.] Yr. Excellency well knows that no provision has been put into our power for such purposes; which are very frequently occurring, notwithstanding we have frequently urged the Policy and necessity of it. On this occasion, both policy & Humanity have dictated to us to endeavor to procure by a draught on the treasury of Virginia to the amount of about thirty Pounds Pensylvania Currency, which we hope will be honord, and for which we hope we shall stand exculpated, when tis considerd that inattention to this usefull body of men in their distress might deprive the commerce of the State of their Services, of which it at present stands so much in need. we have the Honr. to be most respectfully,
Yr. Ecellys. Most obedt. Servts.
Theok: Bland Jr.J Madison JrA Lee.
